DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 3, 2021.  It is noted, however, that applicant has not filed a certified copy of the Japanese application (JP 2021-033605) as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrase that can be implied “The present invention provides a…” in the 1st line.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drawn-out ingot" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108677059 A in view of JP 2004-160543 A, of which complete copies of both documents with respective machine translations were provided with the Information Disclosure Statement dated September 23, 2022.
Regarding independent claims 1, 8, and 10, CN ‘059 discloses a method for producing a Cu-Ni-Sn alloy by a semi-continuous casting process (abstract; summary of the invention; and Examples 1 and 2), in which the process comprises the following steps:
pouring a molten Cu-Ni-Sn alloy from one end of an open mold (step (2) on page 2 under summary of the invention); and
drawing out a solidified Cu-Ni-Sn alloy ingot from the other end of the open mold by a cold drawing process (step (5) on page 2 under summary of the invention).
CN ‘059 fails to teach performing primary cooling by spraying a liquid mist as the ingot is being drawn out, followed by performing secondary cooling by immersing the ingot that had been subjected to primary cooling.
However, JP ‘543 discloses a method of manufacturing an ingot by continuous casting (abstract; paragraphs [0006] and [0012]-[0015] of translation; and Figure 1), in which the method includes the steps of providing primary cooling by spraying liquid water (6), followed by secondary cooling via immersing the continuously cast ingot into a tank (7) of cooling water (9), for the purpose of improved controlling of cooling and solidification phase to obtain a desired final crystal structure of the metal in forming the continuously cast ingot (abstract; and paragraphs [0006] and [0015] of translation).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the primary and secondary cooling methods, as taught by JP ‘543, into the method for producing a Cu-Ni-Sn alloy, as disclosed by CN ‘059, in order to control the cooling and solidification phase to obtain a desired final crystal structure of the metal in forming the continuously cast ingot (JP ‘543; abstract; and paragraphs [0006] and [0015] of translation).
Regarding claim 4, although the combined teachings of CN ‘059 and JP ‘543 fail to teach cooling of the ingot to 50°C lower within 30 minutes after completion of the casting (method), it would have been obvious to one of ordinary skill in the art to apply an optimal cooling rate on the ingot, in order to control premature solidification, including optimization of cooling efficiency while controlling complete solidification of the ingot (JP ‘543; abstract; and paragraphs [0006] and [0015] of translation).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 5, the combined teachings of CN ‘059 and JP ‘543 suggest that the ingot passes through a cooler disposed below the mold, including that the ingot solidifies in the direct chill casting mold via direct application of cooling water (see Figure 1 of JP ‘543).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108677059 A in view of JP 2004-160543 A, and further in view of Bryson (US 3,713,479).
Regarding claim 9, the combined teachings of CN ‘059 and JP ‘543 disclose and/or suggest the features of independent claim 1, but do not explicitly teach the claimed range of lowering speed of a receiving table.
However, Bryson discloses a receiving table, or platform (18), to support and receive the ingot (12) at a controlled lowering rate (column 7, lines 41-49; and Figure 1).  Although the combined teachings of CN ‘059, JP ‘543, and Bryson fail to explicitly teach a lowering speed of the receiving table of 25 to 40 mm/min, when taken in view of the teachings of Bryson, it would have been obvious to one of ordinary skill in the art to have a casting/lowering speed that can be controlled to correlate with the mass/volume flow of the molten metal to be cast in the casting process, in order to obtain uniformity in the ingot volume as the receiving table is lowered (Bryson; abstract; column 7, lines 41-49; and Figure 1).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).

Allowable Subject Matter
Claims 2, 3, 6, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a method for producing a Cu-Ni-Sn alloy that includes all process steps of independent claim 1, and further includes the following features/steps:
1) providing the Cu-Ni-Sn alloy in the form of a spinodal alloy having 8-22% by weight Ni, 4-10% by weight Sn, with the balance being Cu and inevitable impurities (of dependent claim 2);
2) providing the Cu-Ni-Sn alloy in the form of a spinodal alloy having 14-16% by weight Ni, 7-9% by weight Sn, with the balance being Cu and inevitable impurities (of dependent claim 3); and
3) providing a cooler disposed immediately below the mold, wherein the cooler further comprises a columnar main body, a liquid supply part provided at an upper part of the columnar main body and configured in such a way as to discharge a liquid downward, and an air ejection part that ejects air toward a central axis of the columnar main body, the air ejection part provided below the liquid supply part (of dependent claim 6, from which claim 7 further depends, both claims of which further depending from both independent claim 1 and dependent claim 5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 11,440,086 is also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        October 12, 2022